EXHIBIT HALLIBURTON COMPANY Computation of Ratio of Earnings to Fixed Charges (Unaudited) (Millions of dollars, except ratios) Year Ended December 31 2009 2008 2007 2006 2005 Earnings available for fixed charges: Income from continuing operations before income taxes and noncontrolling interest $ 1,682 $ 3,849 $ 3,447 $ 3,186 $ 1,985 Add: Distributed earnings from equity in unconsolidated affiliates 17 30 43 28 34 Fixed charges 361 232 222 238 260 Subtotal 2,060 4,111 3,712 3,452 2,279 Less: Equity in earnings of unconsolidated affiliates 16 50 57 65 42 Total earnings available for fixed charges $ 2,044 $ 4,061 $ 3,655 $ 3,387 $ 2,237 Fixed charges: Interest expense $ 297 $ 167 $ 168 $ 179 $ 208 Rental expense representative of interest 64 65 54 59 52 Total fixed charges $ 361 $ 232 $ 222 $ 238 $ 260 Ratio of earnings to fixed charges 5.7 17.5 16.5 14.2 8.6 All periods presented reflect the adoption of new accounting standards and the reclassification of KBR, Inc. to discontinued operations.
